DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 27-42, in the reply filed on January 14, 2022 is acknowledged. Claims 27-52 are pending of which claims 43-51 are withdrawn and claims 27-42 are now under consideration. 

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	3.	Claims 27-42 are rejected under 35 U.S.C. 103 as being unpatentable over Prud'Homme et al. (US 2010/0096595 A1).  
 	Prud'Homme et al. disclose a gas diffusion barrier (equivalent to the multifunctional diffusion barrier of the claimed invention) contains a polymer matrix (equivalent to the organic polymer of the claimed invention) and a functional graphene (equivalent to the 2D graphene or 2D graphene derivative material of the claimed invention and meeting the limitations of claim 30). The polar functional groups on FGS, are preferably hydroxyl, epoxy groups and carboxylic acid groups or their derivatives.  These polar groups can be functionalized using (meeting the limitations of claim 31).  The FGS preferably has a surface area of from about 300 m2/g to 2600 m2/g (meeting the limitation that the surface area is between 20 and 2600 m2/g).  FGS may be used in polymer composites, particularly in conductive polymer composites, as additive in elastomeric materials, in elastomer diffusion barriers, as hydrogen storage medium, as material for supercapacitors, in flexible electrodes, as adsorbent material, as dispersant, as lubricant, in coatings, particularly in coatings that require UV stability.  Further FGS can be used in glass or ceramic composites, in thermoelectric composite materials, as pigments in inks, or as UV protective filler in composites.  FGS can also be used for electromagnetic shielding, and oil spill remediation. The polymer matrix of the nanocomposite preferably contains thermoplastic polymers and elastomeric polymers and mixtures thereof. Polymers in which FGS can be dispersed in but are not limited to epoxys (meeting the limitations of claim 29). It is possible to compound FGS into the monomeric precursors of these polymers and to effect the polymerization in the presence of the FGS nanofiller.  The polymers and/or their precursors may be use alone or in combination (meeting the limitations of claim 36).   The functional graphene-polymer nanocomposite can be employed in all the areas where polymers (plastics, rubber, elastomers, etc.) are used for gas barrier applications including tires and packaging.  The functional graphene-polymer nanocomposite can be used in many areas where both traditional and nano-composites are used including tires, bladder, packaging material, and in other areas where good gas permeation, mechanical and electrical properties are required.  The material is relatively easy to manufacture compared to other nano-sized filler that are used in the composites and it is naturally available (graphite).  Unlike other available fillers in the industry (carbon nanotubes, 
clay, carbon black), properties such as electrical conductivity, low gas permeation, high strength and high modulus can be all accessed in the same material due to graphene's plate like structure. The FGS increases the conductivity of polymeric matrices by factors of 1011 to 1018 over the range of filler loadings between 0.1 to 20 wt 

ink formulation.  Higher conductivities above 0.01 to 1000 S/m can be attainable in more highly filled composite or ink formulations. The shape of the composite is not limited.  The composite can be in the shape of a film or sheet.  The thickness can be from 1 micron to 5 cm. The conductivity imparted by the conductive FGS filler at low loading levels enables the preparation of conductive composites.  The advantage of 
conductivity at low loadings is that the mechanical, and especially the fracture, properties of the composite are not compromised.  The amount of FGS in the polymer composite is 0.1 to 90% (meeting the limitations that the concentration of the functionalized graphene is 0.01 and 99.9% by weight).  FGS added to polymer films, packaging materials, flexible tubing for medical applications, suits for chemical and biological warfare, gloves for chemical protection and other applications required enhanced barrier properties are also achievable.  Also, the metal liners used as gas diffusion barriers in glass or carbon fiber wrapped high-pressure gas storage cylinders add extra weight and reduce the cycle-life of the cylinders.  FGS filled gas diffusion 
barrier composites can be used to in place of the metal liners to improve the 
performance of high-pressure gas storage cylinders (meeting the limitations of claims 35 and 42). For improvement of mechanical properties, electrical and thermal conductivity of polymer composites, the aspect ratio of the nanofiller should be greater than 100, the filler should be of a size such that its minor dimension is comparable to the dimensions of the polymer chains, and the filler should be uniformly dispersed in the polymer network. (meeting the lateral size limitations of the claimed invention and meeting the limitations of claim 35).  Due to the very low loadings of FGS required to impart electrical conductivity to a non-conductive matrix, FGS can form composite materials with greatly enhanced electrical conductivities but with thermal conductivities approximately the same as those of the matrix materials. Carbon black and other carbon materials are frequently used as a pigment in inks.  The very small size of the FGS nano-platelets can lead to an ink with an exceptionally high gloss (i.e. low surface roughness of the dried ink) (meeting the limitations of claim 37 and 41). Boron nitride is a solid layered materials that is composed of atomically thin sheets of atoms and can be used (meeting the limitations of claim 33). (See Abstract and 
	With regards to the limitations that the multifunctional diffusion barrier comprises a gradient concentration of the 2D graphene or 2D graphene derivative material oriented in a perpendicular direction with respect to a plane of an outermost surface of the multifunctional diffusion barrier such that the majority of 2D graphene or graphene derivative material is located on an outermost surface of said multifunctional diffusion barrier, it would have been obvious to set up a gradient concentration of the 2D graphene or 2D graphene derivative material given that Prud'Homme et al. specifically teach that properties such as electrical conductivity, low gas permeation, high strength and high modulus can be all accessed in the same material due to graphene's plate like structure and that the FGS increases the conductivity of polymeric matrices by factors of 1011 to 1018 over a range of filler loadings. With regards to the limitation that the multifunctional diffusion barrier is a multilayered structure containing two or more layers, the Examiner would like to point out that workable physical properties (such as thicknesses, concentrations, or duplicating layers) are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787